UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 MATECH Corp. (Exact name of registrant as specified in its charter) Delaware 95-4622822 (State of incorporation or organization) (I.R.S. Employer Identification No.) 11661 San Vicente Boulevard, Suite 707, LosAngeles,California (Address of principal executive offices) (Zip Code) (310) 208-5589 (Registrant's Telephone Number, Including Area Code) Securities to be registered under Section 12(b) of the Act: Title of Each Class: Name of Each Exchange on which Registered: None N/A Securities to be registered under Section 12(g) of the Act: Class A Common Stock, $.001 par value per share (Title of Class) N/A If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. x Securities Act registration statement file number to which this form relates: Not Applicable. 1 Item 1. Description of Registrant’s Securities to be Registered. This registration statement relates to the shares of $.001 par value Class A Common Stock (the “Common Stock”) of MATECH Corp., a Delaware corporation (the “Registrant”). The description of the Common Stock to be registered hereunder set forth below: Class A Common Stock The holders of Common Stock are entitled to one vote per share on all matters to be voted upon by the stockholders.Subject to preferences that may be applicable to any outstanding preferred stock, the holders of Common Stock are entitled to receive ratably dividends, if any, as may be declared from time to time by the Board of
